Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 



This Employment Agreement (the “Agreement”) effective as of October 1, 2013 (the
“Effective Date”), and executed this 29th day of October, by and between Jeanene
Morgan ("Employee”) and Genius Brands International, Inc., a Nevada corporation
(“Employer or “Company”), located at 3111 Camino del Rio North, Suite 400, San
Diego, California 92108.

 

WITNESSETH:

 

WHEREAS, Employer would like to engage the services of Employee for Employee’s
skills as Chief Financial Officer and related services as requested by Employer
on a full-time basis, and Employee would like to be so engaged;

 

WHEREAS, Employer and Employee have agreed on terms for such services and
compensation; and

 

WHEREAS, Employer and Employee wish to enter into a formal written agreement to
document such relationship in order to set forth (a) Employee’s services and
compensation, (b) the terms of Employee’s employment, including the "at-will"
nature thereof, (c) Employer’s exclusive ownership of all proprietary
information relating to Employer, (d) certain confidentiality matters, and (e)
the manner in which proprietary information produced or acquired by Employee
during such relationship shall be handled and made the sole property of
Employer;

 

NOW, THEREFORE, in consideration of the foregoing and in exchange for the
promises and other good consideration set forth below, Employee and Employer
agree as follows:

 

1.            Services; Title. Employee shall operate as part of Employer’s
executive management team, and provide such management and planning
responsibilities and other services as Employer shall reasonably request to be
performed (together, the "Services") on a full-time, non-exclusive, basis.
Employee's title, subject to change by Company at any time, shall be "Chief
Financial Officer".

 



1

 

 

2.            Compensation, Benefits and Reviews. Subject to all the other terms
of this Agreement, in connection with Employee's performance of the Services,
Employer shall:

 

(a)              pay Employee's salary by check in equal installments in
accordance with Employer's regular salary payment schedule, which shall be paid
at the rate (before deductions for advances and deductions made at Employee's
request, if any, and for deductions required by federal, state and local law) of
$175,000 per year.

 

(b)              at the sole option of the Board of Directors of Company, pay
Employee a year-end performance bonus in the form of cash, options to purchase
shares, or shares of the Company’s Common Stock.

 

(c)             immediately vest all previously granted options to purchase
common stock of the Company under the 2008 Stock Option Plan with the same
exercise price and expiration date as stated on the original Option Grant
Notice.

 

(d)              grant Employee the option to participate in all of the benefit
plans offered by Employer to its Employees generally, and to any other Executive
Officers of Employer, including but not limited to, insurance plans, 401(k) and
other savings plans, Section 125 (cafeteria) and similar pre-tax expense plans,
etc., in existence or established during the term.

 

(e)              grant Employee payment of either a cellular “smart” telephone
plan including data plan plus a data plan for one mobile tablet device through
the Employer’s account or a reimbursement of 100% of the Employee’s monthly
billing for same, purchase office equipment and furniture including without
limitation a desk, filing cabinet, a computer laptop or similar devices, a
mobile phone, a tablet and multi-use printer for Employee’s home office which
shall become the sole property of Employee upon execution of Agreement, and such
other benefits as Employer shall determine to provide to any of its most senior
executive officers from time to time.

 

(f)              reimburse Employee for all reasonable travel, meals, lodging,
communications, entertainment and other business expenses incurred by Employee
in connection with Employee’s performance under this Agreement subject to the
Company’s Expense Reimbursement policy.

 

(g)             grant Employee five (5) weeks' vacation with pay for each
twelve-month period, taken at times agreed with Employer, plus holidays observed
by Company. Unused vacation time shall accrue in accordance with Company policy,
as may be amended from time to time, but in no event shall accrued vacation
exceed ten (10) weeks.

 



2

 

 

(h)                the Company (i) shall indemnify and hold harmless Executive
and his heirs and representatives as, and to the extent, provided in the
Company’s bylaws and (ii) shall cover Executive under the Company’s directors’
and officers’ liability insurance on the same basis as it covers other senior
executive officers and directors of the Company.

 

3.            Term and Termination. The term of this Agreement is two (2) years
after the effective date ending on October 31, 2015 (the “Expiration Date”),
unless earlier terminated by the Board of Directors of Employer at its sole
discretion. The term of this Agreement may be terminated “at will” by Employer
at any time and for any reason or for no reason. In the event Employee shall be
terminated by Employer without “Cause” (as defined below) Employer shall provide
Employee with the compensation required by clauses (a) and (b) of Paragraph 2 of
this Agreement as of the termination date for an twelve (12) month period (the
“Severance Period”) following the date of such termination plus all accrued but
unpaid salary and vacation time to the date of termination, with the salary
portion of all such compensation payable at termination (less deductions
required by law). IT IS EXPRESSLY UNDERSTOOD AND AGREED that Employee need not
mitigate damages during the Severance Period, but also that payment of the
Severance Period is expressly conditioned on a)Employee signing a release of all
claims subject to the provisions of this Agreement, and b) Employee not
soliciting, directly or indirectly, any Company employees to work elsewhere, or
disparaging Company during the Severance Period, and if Employee does so, any
and all obligation by Company to make Severance payments shall cease and become
void. Further, upon termination of Employee without Cause, any stock options
scheduled to be granted or not yet vested shall immediately be granted and
vested. Further, any bonus which would have been earned on the date of
termination or within ninety (90) days after termination (earned for the purpose
of this paragraph is either the end of the calendar year or payable date,
whichever provides Employee with greater benefit) would be deemed earned and
payable upon the same payment schedule as provided in paragraph 2(b). Upon
termination of Employee's employment with Employer for Cause, Employer shall be
under no further obligation to Employee for salary or other compensation except
to pay all accrued but unpaid salary and accrued vacation time to the date of
termination thereof and to continue Employee’s benefits under paragraph 2 for a
period of thirty (30) days. For purposes of this Agreement, “Cause” shall mean
during the Term (i) conviction of a felony where imprisonment is imposed, or
(ii) Employee’s entering into any arrangement with or providing of any services
to any company, business or person that produces or markets children’s or
infant’s entertainment other than Employer and its controlled or controlling
affiliates and successors, (iii) any act of fraud, embezzlement, or breach of
fiduciary duty or duty of good faith to Employer, (iv) gross dereliction of
duties, but only after written notice and a thirty (30) day chance to cure,
unless such a cure period would be fruitless, (v) death or complete disability
in excess of one hundred eighty (180) days causing an inability to perform
duties, in accordance with law. Termination by Employee for Good Reason creates
the same rights to Employee as if Employer terminated Employee without Cause.
Termination by Employee for Good Reason is defined as a breach of this contract
by Company, a substantial reduction in duties, responsibilities or authority, or
being made to change location of work by more than thirty (30) miles. “Cause”
shall not be triggered by a Change of Control. The Parties shall work together
in good faith to alter the date of any payment to avoid any penalties under
Section 409A of the Internal Revenue Code.

 



3

 

 

4.            Confidentiality of Terms; Termination Certificate. Employee
covenants and agrees that, other than acknowledging the existence of an Employee
relationship between Employer and Employee and as otherwise required by law,
Employee shall not at any time divulge, directly or indirectly, any of the terms
of this Agreement to any person or entity other than Employee's legal counsel.
Upon the termination of Employee's engagement under this Agreement for any
reason whatsoever, Employee agrees to sign, date and deliver to Employer a
"Termination Certificate" in the form of Annex A and to deliver and take all
other action necessary to transfer promptly to Employer all records, materials,
equipment, drawings, documents and data of any nature pertaining to any
invention, trade secret or confidential information of Employer or to Employee's
engagement, and Employee will not take with Employee any description containing
or pertaining to any confidential information, knowledge or data of Employer
that Employee may produce or obtain during the course of Employee's engagement
under this Agreement. This Paragraph 4 shall survive indefinitely any
termination of this Agreement or Employee's engagement, and shall be read in
addition to, and shall not reduce the restrictions of this Agreement on Employee
or limit Employer's rights in any way with respect to, any other Confidentiality
or Trade Secrets agreement between Employee and Employer.

 

5.            Nondisclosure. Employee agrees to keep confidential and not to
disclose or make any use of (except for the benefit of Employer), at any time,
either during or after Employee’s engagement under this Agreement, any trade
secrets, confidential information, knowledge, data or other information of
Employer relating to products, processes, know-how, designs, formulas, test
data, customer lists, business plans, marketing plans and strategies, pricing
strategies or other subject matters pertaining to any business or future
business of Employer or any of its clients, customers, Employees, licensees or
affiliates, which Employee may produce, obtain or otherwise acquire or become
aware of during the course of Employee’s engagement under this Agreement.
Employee further agrees not to deliver, reproduce or in any way allow any such
trade secrets, confidential information, knowledge, data or other information,
or any documentation relating thereto, to be delivered or used by any third
party without specific direction or consent of a duly authorized officer of
Employer. This Paragraph 5 shall survive indefinitely any termination of this
Agreement or Employee's engagement and shall be read in addition to, and shall
not reduce the restrictions of this Agreement on Employee or limit Employer's
rights in any way with respect to, any other Confidentiality or Trade Secrets
agreement between Employee and Employer.

 



4

 

 

6.            Work for Hire; Ownership of Intellectual Property. Employee
understands and agrees that all of Employee’s work and the results thereof in
connection with the Employer and the Services, whether made solely by Employee
or jointly with others, during the period of Employee's association with
Employer, that relate in any manner to the actual or anticipated business, work,
activities, research or development of Employer or its affiliates, or that
result from or are suggested by any task assigned to Employee or any activity
performed by Employee on behalf of Employer, shall be the sole property of the
Employer, and, to the extent necessary to ensure that all such property shall
belong solely to the Employer, Employee by Employee’s execution of this
Agreement transfers to the Employer any and all right and interest Employee may
possess in such intellectual property and other assets created in connection
with Employee’s employment by Employer and that may be acquired by Employee
during the term of this Agreement from any source that relate, directly or
indirectly, to Employer's business and future business, in each case without
restriction of any kind. Employee also agrees to take any and all actions
requested by Employer to preserve Employer's rights with respect to any of the
foregoing. This Paragraph 6 shall survive indefinitely any termination of this
Agreement or Employee's engagement and shall be read in addition to, and shall
not reduce the restrictions of this Agreement on Employee or limit Employer's
rights in any way with respect to, any other agreement between Employee and
Employer.

 

7.            Exception to assignment. I understand that the provisions of
Paragraph 6 requiring assignment of Inventions to the Company do not apply to
any invention which qualifies fully under the provisions of California Labor
Code Section 2870. I will advise the Company promptly in writing of any
inventions that I believe meet the criteria in Labor Code Section 2870, which
provides:

 

(a)            Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

(1)            Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or

 

(2)            Result from any work performed by the employee for the employer.

 

(b)            To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 



5

 

 

8.            No Partnership; Not Assignable by Employee. This Agreement is
between Employee, as such, and Employer, as at-will employer, and shall not form
or be deemed to form a partnership or joint venture. Employer’s rights,
benefits, duties and obligations under this Agreement shall inure to its
successors and assigns. Employee's rights, obligations and duties under this
Agreement are personal to Employee and may not be assigned.

 

9.            Trade Secrets of Others: Employee represents that Employee’s
performance of all the terms of this Agreement and as the Employer’s Employee
does not and will not breach any agreement to keep in confidence any proprietary
information, knowledge or data acquired by Employee in confidence or in trust
before Employee’s engagement under this Agreement, and Employee will not
disclose to Employer or induce Employer to use any confidential or proprietary
information or material belonging to any other person or entity. Employee agrees
not to enter into any agreement, either written or oral, in conflict with this
Paragraph 8.

 

10.            Employee's Representations and Warranties. Employee represents,
warrants, covenants, understands and agrees that: (i) Employee is free to enter
into this Agreement; (ii) Employee is not obligated or a party to any
engagement, commitment or agreement with any person or entity that will, does or
could conflict with or interfere with Employee's full and faithful performance
of this Agreement, nor does Employee have any commitment, engagement or
agreement of any kind requiring Employee to render services or preventing or
restricting Employee from rendering services or respecting the disposition of
any rights or assets that Employee has or may hereafter acquire or create in
connection with the Services and the results thereof; (iii) other than as
required by law, Employee shall not at any time divulge, directly or indirectly,
any of the terms of this Agreement to any person or entity other than Employee’s
legal counsel; (iv) Employee shall not use any material or content of any kind
in connection with Employer's products, software or website that is copyrighted
or owned or licensed by a party other than Employer or that would or could
infringe the rights of any other party; (v) Employee shall not use in the course
of Employee’s performance under this Agreement, and shall not disclose to
Employer, any confidential information belonging, in part or in whole, to any
third party; (vi) EMPLOYEE UNDERSTANDS ALL OF THE TERMS OF THIS “AT WILL”
EMPLOYMENT AGREEMENT, AND HAS REVIEWED THIS AGREEMENT FULLY AND IN DETAIL BEFORE
AGREEING TO EACH AND ALL OF THE PROVISIONS; and (vii) no statement,
representation, promise, or inducement has been made to Employee, in connection
with the terms or execution of this Agreement, except as expressly set forth in
this Agreement.

 



6

 

 

11.            Governing Law; Arbitration. This Agreement shall be subject to
and construed in accordance with the laws of the State of California applicable
to agreements entered into and to be performed fully therein and without giving
effect to conflicts of laws principles thereof. In the event of any dispute in
connection with the Services or this Agreement that cannot be resolved privately
between the parties, resolution of such dispute shall be through binding
arbitration before a single arbitrator conducted in the County of San Diego,
California under the simple employment rules of the Judicial Arbitration and
Mediation Service (JAMS) then in effect that are not contrary to California law.
Nothing contained in this paragraph 10 shall limit either party’s right to seek
temporary restraining orders or injunctive or other equitable relief in court in
connection with this Agreement. EMPLOYEE UNDERSTANDS THAT BY AGREEING TO
ARBITRATION IN THE EVENT OF A DISPUTE BETWEEN EMPLOYER AND EMPLOYEE, EMPLOYEE IS
EXPRESSLY WAIVING EMPLOYEE'S RIGHT TO REQUEST A TRIAL BY JURY IN A COURT OF LAW.
The prevailing party in any arbitration shall be entitled to reasonable
attorney’s fees and costs, but only if the party initiating arbitration first
sought in good faith to mediate the dispute with the other party.

 

12.            Entire Agreement; Modification; Waiver; Construction Generally.
This Agreement constitutes the entire agreement between Employer and Employee
relating to its subject matter, and, other than as expressly set forth in the
last sentence of each of Paragraphs 5 and 6 solely for the benefit of Employer,
supersedes all previous agreements, if any, whether oral, written or unwritten.
Other than the agreements expressly contemplated by this Agreement, there is no
separate agreement, contract or understanding, express or implied, of any kind
or with respect to any subject matter between Employer and Employee, and none
shall be deemed to exist under any circumstances. No provision of this Agreement
shall be construed strictly against any party, including, without limitation,
the drafter. Neither this Agreement nor any provision may be amended, waived or
modified in any way other than by a writing executed by the party against whom
such amendment, waiver or modification would be enforced. No failure to
exercise, and no delay in exercising and no course of dealing with respect to
any right shall operate as a waiver. Nor shall a waiver by any party of a breach
of any provision be deemed a waiver of any subsequent breach. The rights and
remedies provided by this Agreement are cumulative, and the exercise of any
right or remedy by either party (or by its successor), whether pursuant to this
Agreement, to any other agreement, or to law, shall not preclude or waive its
right to exercise any or all other rights and remedies. The headings or titles
of the several paragraphs of this Agreement are inserted solely for convenience
and are not a part of, nor shall they be used or referred to in the construction
of, any provision of this Agreement. Words in the singular number shall include
the plural, and vice versa. Whenever examples are used in this Agreement with
the words “including,” “for example,” “any,” “e.g.,” “such as,” “etc.” or any
derivation thereof, such examples are intended to be illustrative and not in
limitation. All references to the masculine, feminine or neuter genders shall
mean and include all genders.

 

IN WITNESS WHEREOF, each of the undersigned has set forth Employee’s, Employer’s
or its signature as of the date first set forth above.

 

EMPLOYER:

 

Genius Brands International, Inc., a Nevada corporation

  

By: /s/ Klaus Moeller         Klaus Moeller, Chief Executive Officer    
EMPLOYEE: /s/ Jeanene Morgan   Jeanene Morgan

 



7

 

 

Annex A

 

TERMINATION CERTIFICATE

 

 

This is to certify that undersigned does not have in the undersigned’s
possession, nor has undersigned failed to return, any customer information,
records, files, programs, documents, data, specifications, drawings, blueprints,
reproductions, sketches, notes, reports, proposals, or copies of them, or other
documents or materials, equipment, or other property or asset belonging to
Genius Brands International, Inc. (“Employer”), its successors and assigns.

 

Undersigned further certify that undersigned has fully complied with and will
continue to comply with all the terms of the Employment Agreement dated as of
October 1, 2013 between Employer and the undersigned (the “Agreement").

 

Undersigned further agree that, in compliance with the Agreement, undersigned
will preserve as confidential all any trade secrets, confidential information,
knowledge, data or other information of Employer relating to products,
processes, know-how, designs, formulas, test data, customer lists, business
plans, marketing plans and strategies, pricing strategies or other subject
matters pertaining to any business of Employer or any of its clients, customers,
Employees, licensees or affiliates, that Employee produced, obtained or
otherwise acquired or became aware of during the course of Employee’s engagement
under the Agreement.

 

 

EMPLOYEE:

 

 

 

_____________________________

Jeanene Morgan

 

 

 

Date: _________________________

 

 

 

 

 



8

